Title: From George Washington to Antoine Félix Wuibert de Mézières, 6 August 1782
From: Washington, George
To: Wuibert de Mézières, Antoine Félix


                  
                     Sir
                     Head Quarters 6th Augst 1782
                  
                  Being informed by your Letter of the 30th of July that all your Business, for which you requested to Come to Phila., was compleated—You will be pleased to repair immediately to Fort Pitt, where you will put yourself under the Orders of Brig. Genl Irvine Commandant of that post—I am Sir Your &c.
                  
                     G.W.
                  
               